department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list numbers contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely holly o paz director rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person uniform issue list numbers identification_number contact number fax number employer_identification_number dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you are organized as a nonprofit public benefit corporation under state law according to your articles of incorporation your purpose is to engage in any charitable purpose as that term is defined under sec_501 of the internal_revenue_code your application’s narrative description of activities states in its entirety that you will receive funds from donors and provide financial assistance to organizations that are exempt from federal_income_tax under sec_501 of the internal_revenue_code and listed in irs publication later in the application you answered no to the question of whether you will maintain separate_accounts for any contributor under which the contributor has the right to advise on the use or distribution of funds yet later you revealed that donors will be given the option of specifying a category of charitable aid that their donations will be used for but will not be able to select any specific organization to receive their funds this statement was then contradicied a few lines later by the statement that some of the recipients will be chosen by the donors of funds to p a committee comprised of the board_of directors and unbiased advisors will select the other recipients you provided no documentation such as advertising handbooks written donor agreements to explain or illustrate the manner in which you would conduct these activities subsequent to submitting your application you sent us several letters in response to our requests for additional information in letter you discuss the purpose of your activities you say- at times individual donors may want to contribute funds toward a specific goal but may be uncertain as to what organization to contribute funds to p will undertake due diligence on specific c charitable organizations and will place such organizations into its list of approved charities donors will then specify the intended goal of their contribution and p will apply the donation to a c approved charity serving that purpose net of amounts required to meet p’s expenses for example a donor may want to contribute funds to assist homeless or battered women but may not know which organization to give to the donor could make a donation to p and request that the donation be applied to this cause p would in turn make a distribution to one of its approved c organizations serving the needs of battered or homeless women you were founded by b and c the stock of m a for-profit corporation that will operate a website which allows donors to donate to a variety of different charities including you in your application you state that b and c own the majority of in letter you explain that b and c intended originally to form just a for-profit entity m to promote charitable giving in two ways first m would reach out to the public and corporate america to provide education on the importance of charitable giving we are told that the personnel of p have experience working with charitable organizations and in the planned giving departments of corporations second m would make it easier for individuals and corporations to make charitable gifts m is establishing a website which will allow individuals and businesses to make charitable gifts to recognized c entities from a single website the goal is to establish relationships with charities which will allow donations to be made to the charities through the m website m would receive a fee inthe range of to of the amount_of_the_gift which encourages and facilitates charitable giving and furnishes funds to recognized c organizations at a cost lower than the cost they typically pay to raise funds in summary the goal of m is to operate a for profit corporation but upon further consideration b and c decided to form p to enhance the value of m- i f m has been successful in stimulating a person’s interest in charitable giving but the person is unsure who to give the funds to p will be offered as an entity which will pool the donations of multiple donors and contribute these funds to worthy organizations involved in causes selected by the donor for example i f the person wanted to support organizations helping to protect the coastline habitats endangered by the oil spill off louisiana he or she would be able to go to the m website he or she would be able to select p as the intended charity and designate the oil spill endangered habitat as the cause to which the funds are to be dedicated you explained the fee structure as follows- as indicated the fees charged to p by m will be no greater than the fees m charges to other unrelated c entities these are estimated to range from to of funds donated we believe that if unrelated c organizations are willing to pay these fees it demonstrates that the fees are reasonable and are lower than the cost to the unrelated organizations for obtaining donations from other sources we believe that funneling funds through p does serve a public rather than a private purpose because it furnishes funds to worthy organizations for a reasonable and most likely below average fundraising cost in letter you informed us that in addition to the activities described in your application letter and letter you would pursue activities related to two additional core functions-‘strategic philanthropic advising and nonprofit and philanthropy services you told us that your operating revenues would come from consulting fees charged for strategic philanthropic advising and from grants made directly to you perform the services you had previously included under the rubric of strategic philanthropic advising you described the activities encompassed by the rubric of nonprofit and philanthropy research training and awareness building as follows- in letter you said that you had decided not to p will conduct research provide training and webinars facilitate thought leaders roundtables and disseminate new thinking on the state of the nonprofit and philanthropic sectors best practices for maximizing social impact and emerging trends in the field particularly around technology and innovation that may enhance the impact of their giving and philanthropic programming target audiences include nonprofits foundations and corporate social responsibility programs interested in learning about innovations in technology and social giving activities will include webinars convenings and events designed to raise awareness on trends on the intersection of the nonprofit philanthropy and technology sectors to improve the effectiveness of those sectors overall p staff will gather information and convene experts in various fields to share their knowledge in the field with target audiences costs for such activities will be covered through conventional nonprofit grant writing and fundraising activities b and c were the sole members of your original board_of directors and your sole original officers and to remove such director and designate a replacement director in their original form your bylaws give b and c each a right to designate one director in letter you told us that you agreed to add three new members to your board_of directors who are unrelated to borc letter was accompanied by an action by unanimous written consent of board_of directors which action amended your bylaws to provide that at all times no more than of the members of the board_of directors shall have a direct or indirect financial interest in m in letter you informed us that b and c had resigned their positions as your directors and officers letter was accompanied by an action by unanimous written consent of board_of directors by which the board amended your bylaws to remove the powers of b and c each to appoint and replace a director accepted the resignations of b and c and elected a fourth member to the board in letter you told us that as ceo s of m b and c will provide services to p only insofar as p decides to contract with m for use of their technological platform in which case the fee will follow the fee scale produced above as it would for any other user of the platform earlier in the letter you said that donors giving to p through the m online or mobile tool will be charged transaction fees from depending on the size of the donation donations made to p through other mechanisms will not be charged any fee you did not explain what those other mechanisms might be to law sec_501 of the code exempts from federal income_taxation organizations described in sec_501 sec_501 describes organizations that are organized and operated exclusively for religious charitable and other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that in order to qualify under sec_501 an organization must be both organized and operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of sec_501 it is necessary for an organization to establish that it is not operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed and promotion of social welfare through charitable activities sec_508 provides that a sponsoring_organization as defined in sec_4966 shall give notice to the secretary in such manner as the secretary may provide whether such organization maintains or intends to maintain donor advised funds as defined in sec_4966 and the manner in which such organization plans to operate such funds information regarding the operation of donor advised funds is to include a description of procedures the organization intends to use to communicate to donors and donor advisors that assets held in donor advised funds are the property of the sponsoring_organization and ensure that distributions from donor advised funds do not result in more than an incidental benefit to any person see joint_committee on taxation technical explanation of h_r the pension_protection_act of pincite sec_4966 defines the term sponsoring_organization as any organization which- a is described in sec_170 other than in paragraph thereof and without regard to paragraph a thereof is not a private_foundation as defined in sec_509 and b c maintain sec_1 or more donor advised funds sec_4966 defines the term donor_advised_fund as a fund or account- which is separately identified by reference to contributions of a donor or donors i ii which is owned and controlled by a sponsoring_organization and iii with respect to which a donor or any person appointed or designated by such donor has or reasonably expects to have advisory privileges with respect to the distribution or investment of amounts held in such fund or account by reason of the donor's status as a donor revrul_67_149 1967_1_cb_133 concerns an organization formed for the purpose of providing financial assistance to several different types of organizations which are exempt under sec_501 it carries on no operations other than to receive contributions and incidental investment_income and to make distributions of income to such exempt_organizations at periodic intervals the ruling holds that the organization is exempt under sec_501 revrul_76_442 1976_2_cb_148 concerns an organization the purpose of which is to encourage individuals to donate funds to charitable organizations the primary activity of the organization is the offering of free legal services for personal tax and estate_planning to individuals who wish to make current and deferred gifts to charity as part of their overall tax and estate_planning the organization is not affiliated with any particular charitable_organization but rather encourages the client to provide for charities of personal_interest although clients are generally not indigent the organization does not require any payment for its services the ruling states that the activity of aiding individuals in their tax and estate_planning is not a charitable activity in the generally accepted legal sense the organization is providing commercially available services to those who can afford them the fact that gifts to charity are contemplated in the plans drawn up does not convert the assistance into a charitable activity or one that promotes social welfare within the meaning of sec_1_501_c_3_-1 in 326_us_279 the supreme court in considering a provision of the social_security act that exempts from the payment of social_security_taxes organizations organized and operated exclusively for educational and other exempt purposes said that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in church by mail inc v comm’r t c memo the tax_court considered whether the petitioner was entitled to exemption under sec_501 petitioner was organized and is run by two ministers the ministers who function as petitioner's president and vice-president petitioner’s principal activity consists of mailing its literature which focuses on the ministry of one of the ministers to individuals throughout the united_states the literature is procured through an advertising agency advertising of which the ministers are the sole shareholders in addressing the question of whether the petitioner was operated to a substantial degree for the nonexempt purpose of benefiting the ministers the court rejected petitioner's argument that the reasonableness of the petitioner’s payments to advertising rather than the financial rewards to the ministers was the critical element the court countered that the element of reasonableness becomes subordinated if not irrelevant to the overriding impact of the pervasive control of those arrangements and the entities involved by the ministers and the benefits accruing to them the court concluded that petitioner had not carried its burden_of_proof that it was entitled to exempt status under sec_501 the court said that even though petitioner's avowed purpose may ultimately be exempt considering the totality of the facts - including the extent of the integration between petitioner's activities and those of its related entities and the control of those entities by the ministers - petitioner had failed to convince the court that a substantial if not principal purpose of its operations was not to generate income for the private benefit of the ministers on appeal petitioner argued in 765_f2d_1387 9th cir that its business provides only a portion of advertising’s income and that the contractual arrangements between the two demonstrate that advertising is not attempting to profit at petitioner's expense the court rejected the argument saying that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the petitioner in int'l postgraduate med found v comm’ t c memo the tax_court considered the question of whether the petitioner an organization that sponsors seminars and symposia in the medical field was entitled to exemption under sec_501 petitioner's program is to take physicians on tours throughout the world petitioner’s daily operations are under the control of a mr helin who is one of petitioner’s three trustees mr helin is a shareholder and the president of a for-profit travel agency h c tours petitioner used h c tours exclusively for all travel arrangements there is no evidence that petitioner solicited competitive bids from any entity other than h c tours citing church by mail v comm’r f 2d pincite for the proposition that when a for-profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the later organization is not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes the court concluded that the petitioner was not entitled to exemption under sec_501 the court found that a substantial purpose of petitioner's operations was to increase the income of h c tours section dollar_figure of revproc_2012_9 r b provides that exempt status may be recognized in advance of the organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the internal_revenue_service that it qualifies for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed the service will generally issue a proposed adverse determination_letter or ruling analysis before thie service will recognize you as an organization described in sec_501 you must provide satisfactory evidence that you will be organized and operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 the service will not regard you as operated exclusively for exempt purposes if it appears that more than an insubstantial part of your activities will be in furtherance of a purpose that is not an exempt_purpose sec_1_501_c_3_-1 see also better business bureau u s pincite furthermore you will not be regarded as organized and operated exclusively for exempt purposes unless you can establish that you are not organized and operated for the benefit of private interests sec_501 -1 d ii under the standards set forth in section dollar_figure of revproc_2012_9 the service will recognize your status as an exempt_organization in advance of operations only if your proposed activities are described in sufficient detail to allow us to conclude that you will be operated exclusively for exempt purposes to that end you must fully describe your activities including the standards criteria procedures and other means adopted or planned for carrying out your activities although you have been afforded several opportunities to fully describe your activities you have presented only generalities that fail to convince us that you would be operated exclusively for exempt purposes rather the information on hand while replete with contradictions tends to show that you lack an exempt_purpose and that you have a substantial non-exempt purpose of operating for the benefit of private interests lack of an exempt_purpose your application states merely that you intend to accept contributions and to distribute such contributions to charitable organizations that serve the goals of the donor while at first glance such activities bear a passing resemblance to the activity undertaken by the organization described in revrul_67_149 a closer look reveals an important distinction there the organization did nothing more than receive contributions as income and make distributions out of its income to charity there is nothing in the ruling to indicate that donors could direct the use of their contributions you on the other hand intend to make distributions at the behest of and to satisfy the personal interests of the donors of the contributions to fall within the scope of revrul_67_149 you must acquire complete control and discretion over the use of the contributions you receive such that the distributions you make to exempt_organizations are considered distributions out of your income the information you have provided is confusing and contradictory and leaves us in doubt as to how much control the donor has over the choice of the ultimate beneficiary thus you have not assured us that you do anything more than funneling funds your words from donor to charitable_organization unless you can show that you take dominion and control_over the contributions and that such funds are distributed at your complete discretion you would be similar to the organization described in revrul_76_442 which assists non-indigent donors to make charitable_contributions like that organization you would be engaged in the activity of aiding individuals in their tax planning a commercially available service that does not further charitable purposes if on the other hand you intended to imply that you exercise full dominion and control_over the contributions you have not shown how such a claim is consistent with the donor's ability to specify the intended goal of their contribution for although such an ability bears a passing resemblance to the advisory privileges accorded to donors by sec_501 organizations that sponsor donor advised funds your scant explanations of how you will conduct your activities does not show that in handling contributions you would operate in the manner of a sponsoring_organization see sec_508 whereas the sponsoring_organization of donor advised funds is required to maintain funds or accounts that are separately identified by reference to contributions of a donor or donors see sec_4966 you have not provided us with any information on how you will account for a donor's contribution you have neither provided to us nor do you appear to have any literature that describes to potential donors precisely how their contributions will be tracked and accounted for furthermore whereas the sponsoring_organization of donor advised funds is required to own and control the fund or account see sec_4966 leaving the donor with only precatory advisory privileges that are nonbinding on the sponsoring_organization see sec_4966 you have not described any procedures you intend to use to communicate to donors that their contributions are your property in the absence of a detailed description of your procedures and written documentation such as operations manuals donor handbooks and donor agreements you have not convinced us that donors do not retain control_over distributions or that you would be able to ensure that distributions would not result in more than an incidental benefit to any private person as to your other core function - nonprofit and philanthropy research training and awareness building - you have not sufficiently described the activities to be conducted thereunder - including the standards procedures and means for carrying out the activities - to allow us to conclude that such activities will be conducted in a manner that furthers an exempt_purpose on their face such activities would appear to be similar to those conducted by m and their owners therefore we are unable to conclude that you engage primarily in activities that accomplish exempt purposes presence of a substantial non-exempt purpose the information at hand leads us to believe that you function as an integral part of the business operations of m m was set up to operate a business website whereby individuals could make donations to various charitable organizations for a fee you in turn were established by m’s founders b and c to enhance the usefulness of m's website by giving visitors to the site the additional opportunity to contribute through the website to charitable organizations based on the donor's particular interest that you were created to function as an adjunct to m’s commercial fundraising activities is shown by your statement that if m has been successful in stimulating a person’s interest in charitable giving but the person is unsure who to give the funds to p will be offered furthermore your argument that you serve a public purpose is based on the premise that by funneling funds through p m will be able to furnish funds to worthy organizations for a reasonable and most likely below average fundraising cost such an argument is but another indication that you and m are parts of a joint business_enterprise your argument that conducting your activities through m serves a public purpose insofar as fundraising costs would be reasonable or below average has no basis in law mail inc t c memo the tax_court rejected a similar argument in a case involving the payment of fees by a nonprofit entity to a for-profit entity owned by the same persons who controlled the nonprofit there the court said that the element of reasonableness becomes subordinated if not irrelevant to the overriding impact of the pervasive control of the conflicted officers and the benefits accruing to them the court concluded that such facts as the extent of the integration between the nonprofit’s activities and those of the for-profit entity controlled by the same persons indicate that a substantial purpose of the nonprofit’s operations is to generate income for the private benefit of its officers in church by your activities - conceived by the owners of m with the intention that they be conducted through m's website - would result in increased revenue for m thus it would appear that you and m are engaged in an enterprise that is carried on in such a manner that m will benefit substantially from your operations see church by mail inc f 2d pincite thus like the petitioner in int'l postgraduate med found t c memo you are not entitled to exemption under sec_501 because you have a substantial non-exempt purpose of benefitting a for-profit business m although b and c have resigned from your board_of directors and you have amended your bylaws to divest them of the power to appoint directors we are unconvinced that you would not still be operated through m’s website for the private benefit of band c you and m continue to share aname in common your present directors were selected by b and c so it is unlikely in letter which was they would take any actions that are not in the interests of b and c written after b and c resigned from the board you state that as ceo s of m b and c will provide services to p only insofar as p decides to contract with m for use of their technological platform in which case the fee will follow the fee scale as it would for any other user of the platform but insofar as you were created for the purpose of complementing m’s website offerings and thereby generating additional fees for m and insofar as you make no mention of any plaiis or efforts to function independently of m we can only conclude that it is almost certain that you will contract with m conclusion you have failed to establish that you are operated exclusively for exempt purposes as required under sec_1_501_c_3_-1 or that you are not operated for the benefit of private interests as required under sec_1_501_c_3_-1 consequently you do not qualify as an organization described in sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs please send your protest statement form_2848 and any supporting documents to this address if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax constitution ave n w washington dc internal_revenue_service te_ge se t eo ra t if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director rulings and agreements
